     Case 4:18-cv-00436 Document 38 Filed on 01/22/19 in TXSD Page 1 of 4
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                 IN THE UNITED STATES DISTRICT COURT                 January 22, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                           HOUSTON DIVISION

Paul R. F. Schumacher,                 §
                                       §
            Plaintiff,                 §
                                       §
v.                                     §         CIVIL ACTION NO. H-18-0436
                                       §
Capital Advance Solutions,             §
LLC, Charles Betta, and                §
Dan Logan                              §
                                       §
            Defendants.                §

                                   ORDER

      Pending before the court is Plaintiff Paul R. F. Schumacher’s

Motion for Reimbursement of Service Costs (Doc. 22).                   Having

reviewed the motion and all related briefing, the court GRANTS the

motion as explained below.

      Plaintiff filed his motion on June 29, 2018, requesting

reimbursement of his service costs pursuant to Federal Rule of

Civil Procedure (“Rule”) 4(d)(2).1               Defendants Charles Betta

(“Betta”) and Dan Logan (“Logan”)(collectively the “Individual

Defendants”) responded on July 20, 2018, alleging that Plaintiff

failed to show that he fully complied with Rule 4(d)(2).2

      Waiver of service and recovery of costs is governed by Rule

4(d) which states that:

      An individual, corporation, or association that is
      subject to service under Rule 4(e), (f), or (h) has a
      duty to avoid unnecessary expenses of serving the


      1     See Doc. 22, Pl.’s Mot. for Costs.

      2     See Doc. 24, Defs.’ Resp. to Pl.’s Mot. for Costs.
Case 4:18-cv-00436 Document 38 Filed on 01/22/19 in TXSD Page 2 of 4



 summons. The plaintiff may notify such a defendant that
 an action has been commenced and request that the
 defendant waive service of a summons. The notice and
 request must:

       (A) be in writing and be addressed:

             (i) to the individual defendant; or

             (ii) for a defendant subject to service under
             Rule 4(h), to an officer, a managing or general
             agent, or any other agent authorized by
             appointment or by law to receive service of
             process;

       (B) name the court where the complaint was filed;

       (C) be accompanied by a copy of the complaint, 2
       copies of the waiver form appended to this Rule 4,
       and a prepaid means for returning the form;

       (D) inform the defendant, using the form appended to
       this Rule 4, of the consequences of waiving and not
       waiving service;

       (E) state the date when the request is sent;

       (F) give the defendant a reasonable time of at least
       30 days after the request was sent—or at least 60
       days if sent to the defendant outside any judicial
       district of the United States—to return the waiver;
       and

       (G) be sent by first-class mail or other reliable
       means.

 . . . If a defendant located within the United States
 fails, without good cause, to sign and return a waiver
 requested by a plaintiff located within the United
 States, the court must impose on the defendant:

       (A) the expenses later incurred in making service;
       and

       (B) the reasonable expenses, including attorney's
       fees, of any motion required to collect those
       service expenses.


                                 2
    Case 4:18-cv-00436 Document 38 Filed on 01/22/19 in TXSD Page 3 of 4



Fed R. Civ. P. 4(d)(1)-(2). The Individual Defendants specifically

argue that Plaintiff failed to prove that: (1) he “mailed two

copies of the summons and request for Waiver                 of Service to

[D]efendants”; and (2) he “provided a prepaid means by which

defendants    could   return     the       Waiver   of   Service    forms   to

[P]laintiff.”3

     Plaintiff responded to the Individual Defendants’ argument by

filing a notarized affidavit meticulously laying out how he

complied with each of Rule 4(d)’s requirements.4                   Within the

affidavit, Plaintiff specifies how he sent a packet to both

Individual Defendants and Defendant Capital Advance Solutions

(“CAS”) which has not appeared in this lawsuit. Each of the three

packets contained two copies of the summons and request to waive

service.5 Each packet also contained an envelope that was stamped

and pre-addressed with Plaintiff’s address for return of the

forms.6 The Individual Defendants have not provided any evidence

of Plaintiff’s non-compliance with Rule 4(d).              Accordingly, the

court finds that Plaintiff complied with Rule 4(d).

     For these reasons, Plaintiff’s motion for reimbursement of

service costs is GRANTED. Plaintiff has provided evidence showing



     3     See id. p. 6.

     4     See Doc. 25, Pl.’s Aff. in Support of Mot. for Costs.

     5     See id.

     6     See id.

                                       3
    Case 4:18-cv-00436 Document 38 Filed on 01/22/19 in TXSD Page 4 of 4



that he spent: (1) $107.89 serving Defendant Logan; and (2) $785.00

serving Defendants Betta and CAS as Betta was CAS’s registered

agent.7 The court hereby ORDERS that within fifteen days Defendant

Logan pay Plaintiff $107.89. The court further ORDERS that within

fifteen days Defendant Betta pay Plaintiff $785.00 as it was

Defendant Betta’s responsibility to sign and return the waiver of

service on behalf of himself and Defendant CAS.

     SIGNED in Houston, Texas, this 22nd day of January, 2019.




                                         ______________________________
                                            U.S. MAGISTRATE JUDGE




     7     See id.; Doc. 22-1, Ex. A to Pl.’s Mot. for Costs.

                                     4
